DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-3, 5-8, 10, 12, 14-21, 23, 25, 31 are pending. 


Claim Objections

Claims 17-18, 21 are objected to because of the following informalities:  
Claims 17-18, 21 recite parenthesis. However, parenthesis are typically used for abbreviations and optional language. See MPEP § 2173.05(d).
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 10, 12, 15-21, 25, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in part …the ratio of the flame retardant and the high aspect ratio particulate mineral is between 1:1 and 1.5:1… However, the Examiner cannot find support for this ratio. While working examples include Polyamide 6, Exolit OP 1314 and talc/mica/wollastonite wherein the ratio ranges from 1:1-2:1, this does not support any 
Claims 2-3, 5-7, 10, 12, 15-21, 25, 31 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 10, 12, 15-21, 25, 31  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprise talc as in claim 1, and also …the high aspect ratio particulate mineral is wollastonite as in claim 15. 
Claims 2-3, 5-7, 10, 12, 15-21, 25, 31 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 103

Claims 1-3, 15, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni et al. (US 2010/0068330) in view of Rautenberg et al. (US 2019/0031857).
Regarding claim 1: Martinoni is directed to a flame retardant polymer composition comprising:
a polymer 
a reinforcing material (abstract and [0042])
a flame retardant ([0073])

While a specific composition comprising the flame retardant additive at [0073] is not mentioned, i.e. the flame retardant is listed among a list of options, it would have been obvious to have selected such a composition since a polymer, flame retardant, and high aspect ratio particulate mineral are all disclosed as suitable. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition within the scope of claim 1. 
Martinoni doesn’t mention any specific amount of flame retardant. 
Rautenberg is directed to a polyamide composition used for making automotive parts. The flame retardant additive is added in an amount of 0-30 wt% based on the total weight of the composition. One skilled in the art would have been motivated to have selected this amount of flame retardant additive since Martinoni is silent as to how much flame retardant should be added, and Rautenberg discloses amounts of flame retardants used in the art. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of flame retardant taught in Rautenberg as the amount of choice in Martinoni. 

A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 2: The polymer is preferably a polyamide ([0065])
Regarding claim 3: The polymer is present in an amount of at least about 50 to less than 80% based on the total weight of the composition ([0064]). 
Regarding claim 15: High aspect ratio particles of wollastonite are disclosed at [0058].
Regarding claim 25: While Martinoni doesn’t mention properties of flame retardancy rating, flexural modulus and spiral flow length, one skilled in the art understand these properties are a result of addition of a flame retardant, reinforcing material, and high aspect ratio particulate filler, respectively. Therefore, a particular amount of flame retardant, reinforcing material, and high aspect ratio particulate filler which is essentially the same in Martinoni is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill .


Claims 1-3, 5, 7, 14, 16-21, 23, 25, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (US 2019/0256684) in view of Mas et al. (WO 2016/034455) and Rautenberg et al. (US 2019/0031857).
Regarding claim 1: Konishi is directed to a flame retardant polymer composition comprising:
a polymer 
a reinforcing material of glass fiber ([0054]), which can be used in combination with two or more fillers ([0055]). 
a flame retardant additive ([0090])
a particulate mineral. Specifically, the mineral of talc is disclosed ([0056]), which can have an average particle diameter ([0061]) (equivalent to a particulate mineral). 

While a high aspect ratio is mentioned with respect to the fiber filler, an aspect ratio of the particulate fillers is not mentioned. 
Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness (p. 4 Mas), and is therefore equivalent to a high aspect ratio. 
One skilled in the art would have been motivated to have selected the mica of Mas as the mica of choice in Konishi to improve one or more mechanical properties, for examples impact resistance and flexural modulus (p. 4 Mas). This is relevant since Konishi is directed to articles having improved tensile strength ([0106] Konishi). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the mica of Mas as the particulate filler of choice in Konishi. 
Konishi doesn’t mention any specific amount of flame retardant. 
Rautenberg is directed to a polyamide composition used for making automotive parts. The flame retardant additive is added in an amount of 0-30 wt% based on the total weight of the composition. One skilled in the art would have been motivated to have selected this amount of flame retardant additive since Konishi is silent as to how 
The ratio of flame retardant and high aspect ratio particulate filler includes ratios between 1:1 and 1.5:1. Specifically, an amount of 15 wt% flame retardant and 15 wt% particulate filler, each based on the total weight of the composition, results in a weight ratio of 1:1 and is squarely within the amounts taught in Konishi and Rautenberg, and therefore the amounts at least overlap. 
A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
Regarding claim 2: Konishi is directed to a polyamide composition. 
Regarding claim 3: The composition comprises at least a polyamide and inorganic filler, such that the inorganic filler is added in an amount of 30 mass% or more relative to 100 mass% polyamide ([0013]-[0014] Konishi). It follows the polyamide is added in an amount of up to 77 wt% based on the total weight of the composition. 
Regrading claim 5: Konashi doesn’t specific a specific flame retardant. 
Rautenberg discloses suitable flame retardants include phosphorous containing compounds ([0209] Rautenberg). One skilled in the art would have been motivated to have selected the phosphorous containing compound as the flame retardant of choice 
Regarding claim 7: Suitable flame retardants include red phosphorous, phosphines, organicphosphates
Regarding claim 16: Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness (p. 2 Mas), and is therefore equivalent to a high aspect ratio. 
Regarding claim 17: The d50 value of the talc is preferably 0.5 to 5.0 µm (p. 1-2 Mas). 
Regarding claim 18: The d95 value is 5-15 µm (p. 21 Mas). 
Regarding claim 19: The BET surface area is 10-25 m2/g (p. 6 Mas). 
Regarding claim 20: The lamellarity index is at least about 2.8 (p. 6 Mas). 
Regarding claim 21: The d50 value measured by sedigraph is 2.4 µm in Ex. 1 (Table 1 Mas). Further, the d50 value ranges from 0.5-5.0 µm (p. 2 Mas). 
Regarding claim 25: While Konishi/Mass doesn’t mention properties of flame retardancy rating, flexural modulus and spiral flow length, one skilled in the art understand these properties are a result of addition of a flame retardant, reinforcing 
Regarding claim 31: Articles are disclosed that are made from the composition ([0037] Konishi). 


Claims 1-3, 5, 7, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzi et al. (US 2008/0033079) in view of Mas et al. (WO 2016/034455) and Rautenberg et al. (US 2019/0031857).
Regarding claim 1: Costanzi is directed to a flame retardant polymer composition comprising:
a polymer

a flame retardant, 
a particulate filler including talc ([0059] Costanzi). 
An aspect ratio of the particulate fillers is not mentioned. 
Mas is directed to a talc particulate filler used in polymer compositions having a shape factor of greater than 40. The shape factor is a measure of the ratio of particle diameter to particle thickness ([0011] Mas), and is therefore equivalent to a high aspect ratio. 
One skilled in the art would have been motivated to have selected the mica of Mas as the mica of choice in Costanzi to improve one or more mechanical properties, for examples impact resistance and flexural modulus ([0016] Mas). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the mica of Mas as the particulate filler of choice in Costanzi. 
Costanzi doesn’t mention any specific amount of flame retardant. 
Rautenberg is directed to a polyamide composition used for making automotive parts. The flame retardant additive is added in an amount of 0-30 wt% based on the total weight of the composition. One skilled in the art would have been motivated to have selected this amount of flame retardant additive since Costanzi is silent as to how much flame retardant should be added, and Rautenberg discloses amounts of flame retardants used in the art. Therefore, it would have been obvious to one skilled in the 
Regarding claim 2: Costanzi is directed to a polyamide composition. 
Regarding claim 3: The polyamide is present in an amount of 15-95% by weight based on the total weight of the composition. See claim 1 of Costanzi. 
Regarding claim 5: The flame retardant is a phosphorous containing compound of aluminum hypophosphite.
Regarding claim 7: Suitable flame retardants include red phosphorous, phosphines, organicphosphates.
Regarding claim 25: While Costanzi /Mass doesn’t mention properties of flame retardancy rating, flexural modulus and spiral flow length, one skilled in the art understand these properties are a result of addition of a flame retardant, reinforcing material, and high aspect ratio particulate filler, respectively. Therefore, a particular amount of flame retardant, reinforcing material, and high aspect ratio particulate filler which is essentially the same in Costanzi/Mass is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art, resulting in a composition having the claimed flame retardancy rating, flexural modulus and spiral flow length. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a flame retardant, reinforcing material, and high aspect ratio particulate filler, resulting in a .


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martinoni as applied to claim 1 above, and further in view of Kenny et al. (US 2015/0094409).
Regarding claim 6: Martinoni mentions a flame retardant, although doesn’t specify the flame retardant is an intumescent. 
Kenny is directed to a flame retardant intumescent composition comprising thermoplastic polymers including polyamides ([0029] Kenny). One skilled in the art would have been motivated to have selected an intumescent flame retardant in Marinoni since it swells when heated and assists in extinguishing flames ([0022] Kenny). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an intumescent flame retardant in the composition of Martinoni. 


Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi or Costanzi in view of Mass and Rautenberg as applied to claim 1 above, and further in view of Kenny et al. (US 2015/0094409).
Regarding claim 6: Konishi and Costanzi mention a flame retardant, although doesn’t specify the flame retardant is an intumescent flame retardant. 
Kenny is directed to a flame retardant intumescent composition comprising thermoplastic polymers including polyamides ([0029] Kenny). One skilled in the art would have been motivated to have selected an intumescent flame retardant in Marinoni since it swells when heated and assists in extinguishing flames ([0022] Kenny). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included an intumescent flame retardant in the composition of Konishi and Costanzi. 


Claims 7, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Konishi or Costanzi in view of Mass and Rautenberg as applied to claim 1 above, and further in view of Roth et al. (US 2016/0053115).
Regarding claim 7: Neither Konishi nor Costanzi mention all of the specific flame retardants of claim 7. 
Roth is directed to a polyamide composition that comprises a talc filler used for making glow plugs. The flame retardants include a mixture of red phosphorous and dialkylphosphinic salt. One skilled in the art would have been motivated to have selected the flame retardants of Roth as the flame retardants of choice in Konishi and 
Regarding claim 10: Both Konishi and Costanzi mention the composition comprises glass fibers, although doesn’t mention the claimed fiber length and diameter.
Roth disclosed the composition comprises glass fibers, wherein the working examples utilize glass fibers having a length of 4.5 mm and diameter of 10 µm. One skilled in the art would have been motivated to have selected the glass fibers of Roth as the glass fibers of choice in Konishi and Costanzi since Roth teaches they are standard chopped glass fibers for polyamides ([0195] Roth). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the glass fibers of Roth as the glass fibers of choice in Konishi and Costanzi. 
Regarding claim 12: Both Konishi and Costanzi mention the composition comprises glass fibers, although doesn’t mention a specific amount of glass fibers.
The working examples of Roth utilize 26% by weight glass fibers based on the total weight of the composition (Table Roth). One skilled in the art would have been motivated to have selected this amount in Konishi and Costanzi for improved modulus of elasticity and tensile at break, as demonstrated in the working examples. Therefore, it . 

Response to Arguments

Applicant's arguments filed 12/12/2021 (herein “Remarks”) have been fully considered and are persuasive in part. 
Applicant argues (p. 2 – 3 Remarks) claim 1 now incorporates claim 8 which is now cancelled. Roth includes a flame retardant in an amount of 1.15 to 16 wt% of the composition and fails to teach the limitations of claim 1.
This argument is found persuasive, and the previous rejection has been withdrawn. However, new grounds of rejection are recast above. Specifically, Rautenberg et al. (US 2019/0031857) has replaced Roth with respect to claim 1. The use of Roth is maintained with respect to claims 7, 10, 12 to address additional specific flame retardants of claim 7, as well as limitations of claims 10, 12. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768